Citation Nr: 0211363	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1943 to April 1946.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2000 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for a back condition.

The veteran testified at a personal hearing before a decision 
review officer at the RO in March 2001.


FINDINGS OF FACT

1.  The veteran sustained a back injury in service.

2.  The veteran has a chronic back disability due to a 1977 
work injury.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The RO has considered the 
claim under the VCAA and implementing regulations, as 
evidenced by the May 2002 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes 
extensive private treatment records and reports, private 
medical opinions, and a VA examination report and treatment 
records.  The veteran has been notified of the applicable 
laws and regulations in the in the rating decision, statement 
of the case, and supplement statements of the case.  He has 
been informed what he needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  In 
March 2001 correspondence regarding the VCAA, the RO 
specified what evidence VA would obtain, and what evidence or 
information the veteran needed to submit.  Further, at the 
veteran's personal hearing, the decision review officer 
requested releases for records from doctors identified by the 
veteran, and the RO obtained all identified records.

Factual Background

The veteran's service medical records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis Missouri.  Attempts to reconstruct 
the file from other sources yielded only a copy of the 
veteran's April 1946 separation examination.  That 
examination revealed no musculoskeletal defects.

Private treatment records from October 1977, signed by the 
veteran's treating physician, reveal that the veteran 
reported falling at work in August 1977 and injuring his 
back.  A moderately severe cervical sprain, minimal lumbar 
sprain, and cervical spondylitis secondary to the work injury 
were diagnosed.

On October 1977 neurology consultation, the veteran 
reiterated that he hurt his back and neck in August 1977, in 
a work injury.  He did not relate any prior back injuries.

Private hospitalization records from October and November 
1977 reveal treatment for back and leg pain.  The veteran 
reported an August 1977 back injury at work.  The veteran did 
not report a prior back injury.

In a March 1978 questionnaire related to obtaining disability 
benefits, the veteran indicated that he injured his back in 
August 1977 when loading a trailer.  He was stacking tires 
weighing between 50 and 90 pounds.  He was using a forklift, 
and twisted and strained the back while backing up the 
forklift, injured himself.  He indicated that he had to lift 
up to 100 pounds frequently in his job.

On March 1978 private examination, the veteran reported that 
he injured his back in August 1977 while loading tires at 
work.  X-rays showed degenerative disc disease at C5-6 and 
C6-7, and marked degenerative disc disease between L5 and S1.  
The examiner opined that  the veteran's degenerative changes 
pre-existed his accident, but the accident aggravated the 
condition.  The doctor did not indicate what caused the pre-
existing condition.

In a note dated in February 1982, the veteran's treating 
physician opined that he had advised retirement secondary to 
the back problems.  A second, undated note written after the 
veteran's March 1982 retirement indicated that the veteran 
had been treated since his August 1977 work injury, which was 
disabling.

In October 1982, the veteran's treating physician reported on 
the veteran's condition via telephone.  The conversation was 
summarized by Social Security Administration personnel.  No 
opinion regarding the etiology of the current disability was 
noted.

On November 1982 private orthopedic examination, the veteran 
reported that he started having low back pain in August 1977, 
after an injury at work.  He was lifting tires and felt a 
"snap."  He denied any previous back injury.  Degenerative 
joint disease and discogenic disease at L5-S1 and in the 
cervical spine were diagnosed.  The same doctor examined the 
veteran in June 1983 and repeated his findings.  He opined 
that the degenerative disease was moderate to severe, and he 
noted that the veteran had retired secondary to back pain.

In March 1983, the veteran's private treating physician 
summarized his treatment history.  The veteran was first 
treated in August 1977 following a back injury at work while 
loading tires.  He was diagnosed with acute cervical and low 
back sprain.  He continued to have pain, and was advised to 
retire in August 1982.

Private treatment records from December 1986 to May 2000 
reveal repeated complaints of low back pain.  Degenerative 
changes were confirmed in repeated x-rays.  No etiology for 
the chronic low back pain was given in the treatment records.

In March 1999 correspondence a retired chiropractor stated 
that he began treating the veteran for a lower back sprain in 
1947.  The veteran had related that he was injured during the 
invasion of Luzon when an ocean swell knocked him into 
debris.

VA outpatient records from September 1999 to June 2001 reveal 
no treatment for a back condition.

In undated correspondence received by the RO in February 
2000, a fellow serviceman, stated that he recalled the 
veteran injuring his back during the invasion of Luzon.  He 
was not present at the time of injury, but was in the same 
unit.

On August 2000 VA examination, the veteran reported that he 
was injured in 1946 when he hit debris in the ocean.  He 
claimed back pain since that time.  On examination, there was 
limitation of motion and marked straightening of the 
lumbosacral spine.  X-rays showed no evidence of fracture, 
subluxation, or dislocation of the lumbosacral spine.  There 
was old minimal anterior wedging of the T11 and T12 vertebral 
bodies, mild to moderate degenerative changes and 
degenerative disc disease at L5-S1, minimal scoliosis, mild 
degenerative changes of the sacroiliac joints, osteoporosis, 
and what appeared to be a pellet of buckshot.  Degenerative 
joint disease of the lumbosacral spine was diagnosed.  No 
etiology was identified.

On February 2001 examination by a private chiropractor the 
veteran complained of low back pain.  Vertebral subluxation 
degeneration was diagnosed.

The veteran and his wife testified at a personal hearing 
before a decision review officer in March 2001.  The veteran 
stated that he injured his back in service when an ocean 
swell threw him off his feet and into debris in the water and 
on shore.  He received black eyes and hurt his back.  He was 
treated at the field hospital and sent back to duty as a 
medic.  He sought treatment from a private chiropractor 
immediately after service, and continued seeing the 
chiropractor until the doctor had a stroke.  The doctor 
provided a statement, but his records were destroyed.   The 
veteran then began seeing several other doctors, but had been 
continuously treated for back pain since service.  He stated 
he was not able to work involving lifting or heavy labor; he 
worked at a department store and then he made blow out 
patches for tires. He also had an injury to his head and neck 
when he fell off of a ladder, but the veteran adamantly 
denied any back injury other than the injury in service.  
Initially the veteran stated that his fall was in 1991, but 
later appeared to indicate it was in the 1960's.  The 
veteran's wife testified that he had a great deal of back 
pain, and had told her he was injured in the service.  They 
had met in 1948.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  The benefit of the doubt applies with 
regard to each issue in a claim, and not merely to the final 
determination.

The Board finds that an injury did occur in service.  
Resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107, the veteran's statements, corroborated by the 
statement of another serviceman, establish that he injured 
his back in some fashion when landing on Luzon.

The medical evidence also very clearly establishes that the 
veteran has a current back disability, diagnosed as 
degenerative joint disease, degenerative disc disease, and 
spondylitis.

However, the evidence fails to establish a nexus between the 
in-service injury and the current disability.  The veteran 
has reported that he sought treatment for his back soon after 
service, and continued to seek treatment until the present.  
He submitted a statement from a retired chiropractor who 
began treating him in 1947 in support of his contention.  
There are no records of treatment from that doctor, as they 
were destroyed following his retirement after a stroke.  The 
first record of any treatment for a back condition was in 
1977, 30 years after the veteran's separation from service 
and immediately following a work related back injury.  In all 
but one instance, examiners related the veteran's back 
disability solely to the 1977 injury.  One examiner did opine 
in 1978 that there was a pre-existing condition which the 
1977 injury aggravated.  The Board notes that the veteran 
repeatedly denied any back injury prior to 1977 when seeking 
treatment, and no doctor noted any pre-1977 history of 
treatment for any back complaints.

Moreover, the descriptions of the 1977 injury reveal that the 
veteran was lifting up to 100 pounds frequently at his job, 
and was injured while doing heavy manual labor.  He testified 
that his back problems had prevented all such labor since he 
left the service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of a relationship between his 
current disability and his military service.  There is no 
examiner who relates the disability to the in-service injury.  
One examiner opined that there was a pre-existing condition 
which was aggravated, but he did not indicate what gave rise 
to that condition.  Moreover, no other examiner, including 
the treating physician, felt that there was a pre-existing 
condition.  There is also no fully credible evidence of 
continuous treatment since the veteran left the service.  The 
veteran's own statements are contradictory, there are no 
corroborating treatment records available, and the doctor who 
reported treating the veteran in 1947 did not indicate how 
long the treatment lasted.  The Board notes as well that the 
alleged treatment occurred 50 years before the statement was 
written, and at least 22 years after the veteran reported the 
doctor retired due to a stroke.

Because the evidence is not in equipoise regarding a nexus 
between injury and disability, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107 is not for application on this 
element of the claim.

All three critical elements are required to establish service 
connection  Because the veteran has failed to establish a 
nexus between his in-service injury and his current 
disability, the claim of service connection must be denied.


ORDER

Service connection for a back disability is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

